Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 1 of 15




                Exhibit A
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 2 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 3 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 4 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 5 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 6 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 7 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 8 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 9 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 10 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 11 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 12 of 15
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 13 of 15
        Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 14 of 15


                                                                              Page 2

Sentencing




Institutional Behavior & Programming




Parole Consideration
Case 4:01-cv-01351-JST Document 3436-1 Filed 08/31/20 Page 15 of 15
